 Case: 4:19-cr-00549-AGF Doc. #: 31 Filed: 11/06/19 Page: 1 of 6 PageID #: 253



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
vs.                                            )     Case No: 4:19-CR-0549-AGF
                                               )
MORGAN BULLOCK,                                )
                                               )
              Defendant.                       )
                                               )

DEFENDANT MORGAN BULLOCK’S REPLY TO GOVERNMENT’S RESPONSE TO
           DEFENDANT’S POSITION PAPER ON SENTENCING

       Defendant Morgan Bullock, through his counsel, respectfully submits the following Reply

to Government’s Response to Defendant’s Position Paper on Sentencing (“Govt Resp.” at Dkt.

27), primarily to clarify any confusion caused by the undersigned’s submission.

       The Government’s Response submits to the Court that, “In his entire lengthy pleading,

defendant makes no mention of the harm he perpetrated upon the victims, and the attendant

consequences the victims and their families suffered.” (Govt Resp. at ¶ 1). However, the

undersigned attempted to convey in Mr. Bullock’s Position Paper on Sentencing (“Def.’s Paper”

at Dkt. 24), Mr. Bullock’s sincere remorse for the harm he perpetrated upon the victims:

          Mr. Bullock is filled with “sincere remorse, fully accepting responsibility for his
           conduct, and acknowledging without hesitation his actions were wrong and
           unacceptable.” (Def.’s Paper at p. 2).
          “The fact Mr. Bullock also lost money on the investment does not lessen the
           significance or travesty of the victims’ losses.” (Id. at p. 13).
          Mr. Bullock “‘truly and deeply regrets’ the decisions he made in the failed Kirkwood
           subdivision project.” (Id. at p. 14).
          Mr. Bullock is “humbled both by his mistakes and by the regrettable harm his
           decisions have caused so many others.” (Id. at p. 21).
          Mr. Bullock is “well aware of the shame he has brought upon himself, the
           embarrassment he has brought upon his family, and the financial harm he has
           caused his former clients.” (Id. at p. 21).

                                                1
 Case: 4:19-cr-00549-AGF Doc. #: 31 Filed: 11/06/19 Page: 2 of 6 PageID #: 254



       Mr. Bullock has never denied that he defrauded the victims in this case, and he is not

attempting “to rewrite the facts here to make his criminal conduct any less substantial or harmful,”

as the Government suggests. (Govt Resp. at ¶ 1). In fact, nearly every factual sentence in the

section of Mr. Bullock’s Position Paper entitled “Nature of the Offense” is supported by a citation

to the PSR, to which the Government filed no objection. (Def.’s Paper at pp. 3-7). To be clear, in

offering that Mr. Bullock is not a “swindler,” the undersigned was not denying that Mr. Bullock

defrauded the victims. Rather, the statement was made in context of describing the aftermath

surrounding Mr. Bullock’s conviction in his small town of Camdenton, all the while further

acknowledging the “travesty of the victims’ losses”:

       The news media actually attended Mr. Bullock’s guilty plea and waited—with a
       cameraman—to follow Mr. Bullock departing from the federal courthouse after his plea.
       Online stories contained salacious, exaggerated, and inaccurate allegations, such that Mr.
       Bullock “kept the deposits the families had paid for their homes and used it for a personal
       spending spree.” (See “Lake Area Developer Admits to Swindling Customers” at
       https://www.krmsradio.com/lake-area- developer-admits-to-swindling-customers/).

       Mr. Bullock is not a “swindler.” Mr. Bullock did not make a financial windfall from the
       Kirkwood investment or spend the deposits on luxuries or a lavish lifestyle or expensive
       purchases. The fact Mr. Bullock also lost money on the investment does not lessen the
       significance or travesty of the victims’ losses. Now, Mr. Bullock has a negative net worth
       and negative cash flow, and he even has put his own home up for sale in an effort to fully
       repay the homebuyers.

(Def.’s Paper at pp. 12-13) (citations to PSR omitted) (emphasis added).

       The Government’s Response also submits that, “Defendant now appears to blame the City

of Kirkwood, and its building code and permit requirements for his criminal actions here.” (Govt

Resp. at ¶ 2). Again, the undersigned attempted to fully convey that Mr. Bullock is solely at fault—

and he blames neither Kirkwood nor anyone else—for not fully educating himself on the potential

amount and required cash form of Kirkwood’s $533,876 “Performance Guarantee”:

       Mr. Bullock failed to sufficiently research the potential amount of the Performance
       Guarantee or the Kirkwood requirements that it be provided either in cash or a letter of



                                                 2
    Case: 4:19-cr-00549-AGF Doc. #: 31 Filed: 11/06/19 Page: 3 of 6 PageID #: 255



        credit the equivalent of cash. Consequently, by his own fault, Mr. Bullock was blindsided
        by the amount and the requirements, which was the equivalent of Mr. Bullock having to
        more than double-fund the project.

(Def.’s Paper at p. 5).1

        In addition, Government responds to Mr. Bullock’s family circumstances by summarizing

guideline sentences imposed in two recent, unpublished, and high-profile cases, United States v.

Barbara Skudrzyk, 4:18-CR-00745-RWS and United States v. Stenger, 4:19-CR-00312-CDP,

handled by the same prosecutor assigned to Mr. Bullock’s case. As an initial matter, to be clear,

United States v. Stenger, 4:19-CR-00312-CDP, is the case of Steve Stenger, County Executive of

St. Louis County, Missouri, who pleaded guilty and was sentenced for honest services bribery and

mail fraud, for steering county business to a campaign donor in exchange for thousands of dollars

of contributions. The high-profile case involving Mr. Stenger’s corrupt use of his elected position

to abuse the public trust of the entirety of St. Louis County for his own gain in no way offers a

comparable analysis to Section 3553(a) factors present in Mr. Bullock’s case.

        Meanwhile, with regard to the Skudrzyk case, it impossible for this Court or the

undersigned to use it as a point of comparison as we are not privy to the full analysis of the relevant

Section 3553(a) facts in that unpublished case. The sentencing memorandum is sealed, along with

the PSR, sentencing letters, and the Court’s Statement of Reasons, and there also is no available

transcript from the sentencing in that case. What little can be gleaned from the Government’s

description of that case is that the defendant “was a divorced mother of two small children.” (Govt

Resp. at ¶ 3). One might speculate that the fact that Ms. Skudrzyk’s children—unlike Mr. Bullock’s



1
        The Government’s Response also submits that, “The City of Kirkwood’s permitting and
development requirements are in place precisely to prevent homebuilders such as defendant from engaging
in the fraudulent practices involved here.” (Govt Resp. at ¶ 1). However, the stated purpose of the
Performance Guarantee is, “to replace public improvements damaged by construction activities, and to
guarantee significant trees designated to be saved.” (Def.’s Paper, Ex. C at ¶ 4).


                                                  3
    Case: 4:19-cr-00549-AGF Doc. #: 31 Filed: 11/06/19 Page: 4 of 6 PageID #: 256



children— already were accustomed to some separation from their mother (due to the divorce),

which could have been a factor considered by the Court. However, it is impossible to glean from

a sealed sentencing materials, what unique characteristics of Ms. Skudrzyk and the circumstances

of her offense were considered by the court in crafting her sentence.2

        Defendant fully admits that, “During October, November, and December, 2017, despite

having withdrawn its application and proposal to develop Emmerson Estates, defendant Bullock

and Bullock Building marketed the 8 residential home lots to be built at Emmerson Estates with

the assistance of Coldwell Banker.” (Guilty Plea Agreement, Dkt. 5, at p. 4) See also Dkt. 25,

Govt. Sentencing Mem., at ¶ 3; Def.’s Paper at p. 6 (“Mr. Bullock did not directly and honestly

disclose to the homebuyers that he had not yet obtained final approval from the City of Kirkwood

to begin construction on any lots besides A.C. and S.C.’s.”); Govt Resp. at ¶ 4 (“Defendant wanted

to make money developing the property in Kirkwood, but could not meet the city’s development

requirements. Instead of walking away, he made false representations to a number of innocent

homebuyers and their families who put their full faith and trust in defendant to build their dream

homes.”).

        The fact that Mr. Bullock’s Position Paper “offers [an] analysis of the relevant sentencing

factors that the Court must consider under § 3553(a),” including his personal history and

characteristics, his dedication to his family and his community, the nature of his conduct, the


2
        In contrast to Government’s offering of the sealed and unpublished case of United States v. Barbara
Skudrzyk, 4:18-CR-00745-RWS, Mr. Bullock’s Position Paper cites published cases incorporating analyses
of Section 3553 factors similar to Mr. Bullock’s as grounds for a downward variance from the advisory
guideline range. See, e.g., United States v. Howe, 543 F.3d 128, 137 (3d Cir. 2008) (affirming downward
variance from Guidelines range of 18 to 24 months’ imprisonment to probation justified by the following
reasons: “(1) Howe led an honorable and lawful life until this point and had no prior criminal history; (2)
Howe served in the U.S. Military for 20 years; (3) Howe was a well-regarded member of his community;
(4) Howe regularly attends church; (5) Howe was a devoted husband, father, and son; (6) Howe made but
an isolated mistake in committing his crime; and (7) Howe was remorseful at sentencing.”) (emphasis
supplied; internal quotations and brackets omitted).


                                                    4
     Case: 4:19-cr-00549-AGF Doc. #: 31 Filed: 11/06/19 Page: 5 of 6 PageID #: 257



strides he has made to repay a significant amount of restitution prior to sentencing, and his

otherwise commendable life, does not change or minimize the fact that, “Mr. Bullock recognizes

the seriousness of the offense and of his conduct. He acknowledges and accepts responsibility for

the crime he has committed. . . Mr. Bullock does not, in any way, justify his actions—he

understands the gravity of his mistakes, accepts full responsibility for his failures, and is

remorseful for his poor decisions that has impacted the lives of others.” (Def.’s Paper at p. 3).

I.       CONCLUSION

         Mr. Bullock respectfully requests the Court impose a sentence of probation for whatever

duration and terms and conditions—including home incarceration and community service—the

Court deems appropriate.



Dated: November 6, 2019                       Respectfully submitted,

                                              By: /s/ Michelle D. Nasser
                                                   Michelle D. Nasser #68952MO
                                                   DOWD BENNETT LLP
                                                   7733 Forsyth Blvd., Suite 1900
                                                   St. Louis, Missouri 63105
                                                   (314) 889-7300 (telephone)
                                                   (314) 863-2111 (facsimile)
                                                   mnasser@dowdbennett.com

                                                     Attorney for Defendant Morgan Bullock




                                                 5
 Case: 4:19-cr-00549-AGF Doc. #: 31 Filed: 11/06/19 Page: 6 of 6 PageID #: 258



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 6, 2019, the foregoing document was

filed with the Clerk of Court using the CM/ECF system.



                                                         /s/ Michelle D. Nasser




                                              6
